Mr. Justice Campbell
delivered the opinion of the court.
The positions taken by the parties may thus be stated: Appellant’s contentions are, first, that, in law and in fact, the Mattie L. is senior to the Anchor and, therefore, entitled to the ore in controversy because of its priority under the doctrine governing what Mr. Lindley calls its “intra-limital” rights; second, that, regardless of the question of seniority, as to the secondary vein a-b the Mattie L. has extra-lateral rights southerly on the dip of that vein between what its locators considered its parallel side lines, but which, in law, are parallel end -lines, and this covers the segment in dispute; third, that the Anchor claim, although it has within its exterior boundaries a portion of the apex of this particular vein, is not entitled to the ore in controversy within the parallelogram c, x, e, f, but the same belongs to The Jefferson Mining Company, the owner of the apex of the vein a-b, northeasterly from x. Each of these propositions is controverted by appellee, and we shall- discuss them, but not in the order pursued by counsel in their briefs.
It is to be observed again that a-b is not the discovery vein of either location, but the parties seem to agree that, under the facts of this case, their respective rights thereto, whether “intra-limital” or extra-lateral, are not different from what they would be were both locations based upon it as such.
1. In one branch of the argument of appellant’s learned counsel, they say that the question as to which is the senior location is the vital one in the case. This is so because there are surface outcroppings of the same vein within the boundaries'of two lode mining claims which conflict on the surface. In such circumstances appellant asserts, and appellee concedes, that *181the claim first located necessarily carries the right to work the vein, and they both cite and rely upon: Argentine M. Co. v. Terrible M. Co., 122 U. S. 478; Tyler M. Co. v. Sweeney, 54 Fed. 284; Last Chance M. Co. v. Tyler M. Co., 61 Fed. 557; S. C. 157 U. S. 683; Tyler M. Co. v. Sweeney, 79 Fed. 277, 279.
In the last case, it was said that the ore body in dispute, is on the dip of the lode or vein within the extended vertical planes of the end lines of the Tyler claim, and also within the side lines of the Last Chance claim, and on the dip of the vein as it passed through that claim, and it was there said that “the question as to which claim was first located necessarily determines the rights of the respective parties.” Applying this principle to the present case concretely, it may be said that the ore in controversy here is on the dip of the lode a-b between the extended vertical planes of the legal end lines of the Mattie ,L. claim. It is also within the side lines of the Anchor claim, and on the dip of the vein as it passes through that claim. If the reasoning and conclusion in the Tyler-Sweeney case, supra, are right, and both parties here agree that they are, then it seems logically to follow that the senior location is entitled to the ore in controversy. It may be that the facts of this case differentiate it from those cited, and that the principle therein established does not apply here. And while it may not be necessary for us to rest our decision solely upon the question as to the seniority of the respective locations, yet as both parties deem it vital, we first inquire, which is the older location1?
These claims overlap on the surface. The Anchor applied for, and first received, its patent, and no protest or adverse was made thereto by the owners of the Mattie L. The United States statute governing such applications provides for ample notice, which is equivalent to a summqns in a judicial pro*182ceeding, and lie who fails to heed it has no right to complain that his rights are concluded by it; and if, in such a case, a patent is issued- in pursuance of an application regularly made, all persons are concluded. Had the owners, of the Mattie L. protested the application for patent of the Anchor and brought their suit in support of such adverse claim and the judgment of the court in which the suit was pending had been in favor of the Anchor, this would have been a conclusive determination that the latter is the senior location. Such a judgment of the court, would be no more conclusive than the determination by the officers of the land department, in the absence of such protest, that the Anchor was entitled to a patent for all of the territory within its surface boundaries, including the strip covered by both locations. Last Chance M. Co. v. Tyler M. Co., 157 U. S. 683; Bunker Hill, etc., M. & C. Co. v. Empire State, etc., Co., 109 Fed. 538. It may be true, as appellant contends, that, to protect the apex rights of such subsequent locator, no protest is necessary where the junior location is made on the apex of a vein on the dip of which the senior patented location is based, and there, is no surface conflict; but in this case the Anchor senior location has a portion of the apex of the same vein, and there was a conflict in the surface between the two locations, and the rule invoked by both parties is applicable to the present case.
Upon the trial, however, appellant, over the objection of appellee, was permitted to go behind the patents to introduce evidence upon the question of the date of the location of the respective claims, since the patents on their face do not disclose the dates of such location, and to rebut this testimony appellee introduced oral testimony. Appellant, therefore, cannot complain if, from this showing, as well as from the adjudication of the officers of the’ land - department *183in granting a patent to the Anchor claim, which we hold conclusive, it appears that the Anchor is the senior location. It was a perfected mining location not later than the 10th of September, 1891, and the Mattie L. does not relate back farther than the 14th of October of the same year, because it did not have a valid discovery until that time, and until after the location of the Anchor was made. It is true that the trial court disregarded all the evidence, documentary and oral, produced at the trial with respect to the date of location of these claims, except that pertaining to the patents themselves, apparently basing its decision solely upon the effect of the patent proceedings ; but if the other evidence admitted, but not considered, is competent or material to the issue of priority, it quite conclusively shows the seniority of the Anchor location. The complaint of appellant that the trial court improperly refused to grant it a new trial on the ground of surprise in the attack made by appellee upon the discovery of the Mattie L., if. at all important here, is wholly untenable for the reason that the proof as to the alleged surprise is altogether insufficient under our practice; and even if appellant were surprised, there is no showing that, in case of a second trial, it would be able to fortify or strengthen its case as made upon the first.
2. The second contention of appellant is that if the seniority of the Anchor claim be admitted, nevertheless the ore body in dispute belongs to the Mattie L. This is the argument: The discovery vein of the Anchor crosses both end lines of that location. Its dip right thereon is to follow the vein at right angles to the- side lines, and its owner may not follow any vein, either discovery or secondary, on the dip at any other angle. Referring again to the diagram, counsel say that the owner of the Anchor may follow; the discovery vein y-z wherever found within the *184exterior lines of the survey and upon its dip between the planes p-q, being the planes of the end lines, and may follow the secondary vein a-b between vertical planes drawn, parallel to the planes of the end lines, at the points x and h where the vein a-b departs from the side lines of the location, and within such planes, represented by the parallelogram x, e, h, g, may follow the vein a-b to its south side line either on its strike or dip at any point west of x, but may not follow it east of x because the apex of the vein a-b between x and a belongs to the owner of the Mattie L. claim, which, by its patent, has the right to follow such vein on its dip between vertical planes drawn parallel to and coincident with the legal end lines (that is, the located side lines) of the Mattie L. location, and this includes the vein under the surface of the Anchor within the parallelogram c, x, e, f.
It is now settled law that the legal end lines of the original, or discovery, vein are the end lines of; all veins within the surface boundaries with respect to extra-lateral rights. While appellant expressly disclaims that the present case involves the doctrine, of extra-lateral rights, nevertheless, in argument its counsel virtually asks to have the principle of that rule applied to the facts. That doctrine does not fit the facts of the case, for the legal question is one strictly of “intra-limital” rights. Neither can we, by analogy, apply to the facts the principles of that doctrine, as we proceed to show.
The ore bodies in dispute within the parallelogram c, x, e, f, except the triangle k, e, n, to which appellant can make no claim, are within the surface lines of the Mattie L., and the entire parallelogram is wholly within the surface fines of the Anchor. The doctrine of extra-lateral rights refers to that part of a vein which, on the dip, lies outside of the side fines of the location within whose surface fines the apex of *185.the vein appears, and not to any part of such vein, either the onterop or segments on the dip thereof, which lie wholly within planes drawn downwards coincident with its- surface boundaries. In ’other words, the extra-lateral rights of a locator of a lode mining claim do not attach until after, in pursuit of his vein on its dip, he crosses the side lines of his location. Here, as we have said, in pursuing the vein a-h from its apex, which is within the surface lines of the Mattie L., thence downward on its dip, its owner has encountered a segment thereof inside the side lines, and also the end lines, of the Mattie L., which is also within the surface lines of the senior Anchor location. This segment, too, has a part of the apex of the same vein within the surface boundaries of the Anchor. It will not do to say that such segment is outside of the side lines of the Mattie L., because it is also within the boundaries of the senior Anchor, and though the Mattie L. does not own the conflicting ground, still this very ground is actually physically within its surface boundaries. The fact that it belongs to another person, and is within the surface boundaries of another location, does not change its position on the ground with reference to legal boundary lines of the respective locations.
To make the point, if possible, still clearer, suppose that the Mattie L. patent had included all the ground which its original survey encompassed. This would embrace the strip in dispute patented by the Anchor. In other words, suppose the Anchor was out of the case entirely, and we were required to ascertain the nature and extent of the rights of the Mattie L.- to all the veins found within its surface lines. On the assumption that it has the apex of the vein a-h, then the rights of the locator are defined by section 2322, revised statutes of the United States. The property rights conferred by a lode location there*186under are twofold (1 Lindley on Mines [2 ed.] § 549); ^intra-limital” and “extra-limital,” or extra-lateral. The first embraces all within its boundaries down to the center of the earth; the second, while depending for its existence upon something within such boundaries, may nevertheless be exercised, under certain conditions, beyond those boundaries. Now, the segment of the vein in dispute here is wholly within the surface lines of the Mattie L. as they were run upon the ground. The property rights of the owner thereto are therefore strictly “intra-limital,” and in no sense referable to the law governing property rights of the second class. There would seem to be no doubt of this conclusion in the hypothetical case. Instead of the supposed case, however, we have one where two locations cover the same ground, and where the strip common to both is expressly excepted from the Mattie L. patent, because it had been previously segregated from the public domain and conveyed by the United States to the owner of the older Anchor location. Neither this exclusion from the Mattie L. patent of the disputed strip, nor the projection of the Anchor into its territory, nor both combined, operate to change the boundary lines of the Mattie L. location. They are still to be traced on the ground as they were first run, and the ground in controversy is just, as much within the existing surface lines, both side lines and end lines, of the Mattie L., as when such lines were first laid. Manifestly, therefore, now, as always, whatever property rights, if any, which the owner of the Mattie L. has in the'veins found in this particular area, are. derived, and must spring, from ■section 2322 of the Revised Statutes, and that section confers no right whatever' if such ground has been previously patented to another.
It is not logical to hold that the extra-lateral rights with respeGt to this disputed-strip are to be *187defined as though, it was territory beyond the Mattie L. side lines, and within the planes of its end lines, when it so clearly appears that.it is wholly within the surface lines of -that claim, though .covered by a senior conflicting location. The law does not require that the bounding lines of a location be laid wholly upon its own territory, and so as to include only the surface ground actually belonging to it, but they may be laid along, or across, other and senior locations belonging to another, though, of course, ■ the prior rights of the latter may not thereby be injuriously affected. The courts cannot make a location or change the boundaries as made by the locator himself. But if the Mattie L. was permitted to draw in its boundaries so as to include therein only the’ ground actually belonging to that location, and so as to exclude all that belonging to the Anchor, the position of the appellant would not be strengthened. On the contrary, it'would be left without the vestige of. an extra-lateral right. For then the westerly legal-end line (the located westerly side line) of the Mattie L. would .be coincident with the northerly side line, the easterly end line, and. the southerly side line of the Anchor claim for a certain distance, and thus would mot be a straight, but a broken line, and the westerly end line of the loeation, as thus laid, would not be parallel with its easterly legal end line; and from a claim thus irregularly located, extra-lateral rights are withheld.
The law is that it is the end lines alone, not they and some other lines, which define the extra-lateral right, and they must be straight lines, not broken or curved ones. — Walrath v. Champion Co., 171 U. S. 293.
To hold that the disputed strip is, legally speaking, outside the side lines of the Mattie L. ¡location,', would be not only contrary to the physical fact, but-*188would be putting a premium on an unlawful act. It is clear that if tbe locators of tbe Mattie L. had observed the statute and not attempted to include within their location previously located ground, and had so drawn its westerly legal end line as to take in only public domain, it would have acquired, by such compliance with the law, no right whatever to the ore bodies now claimed. And while, if the Anchor owner made no objection, the boundary lines of the Mattie L. might be laid on the surface of the Anchor, still the latter’s superior right might not thereby be jeopardized. In neither of these cases could extra-lateral rights be asserted. Can it be said that because the Mattie L. has so run its surface lines as to include therein property already located by another, that it, thereby, has enlarged its rights beyond what it would have secured had it obeyed the provisions of the statute under which its rights are obtained, and by which they are defined? In other words, may a locator of a mining claim acquire greater rights by disobeying, than by observing, the statutes of the United States, from which all his rights are derived? Until a higher authority so commands, we shall not so decide.
Extra-lateral rights, as to the ore bodies in dispute, might be exercised if they are outside the side lines of the Mattie L. But this situation can exist only if its westerly legal end line be drawn in to exclude the conflicting territory. In that event, appellant may not go westerly beyond that boundary, for it could not, in pursuing its vein on the dip, pass beyond the planes drawn vertically through the end lines of its location. Such planes would constitute a barrier beyond which the owner of the Mattie L. could not go, and would exclude from the exercise of its extra-lateral right the easterly portion of the Anchor claim which is here in controversy.
*189The doctrine of extra-lateral rights, therefore,' does not apply; neither does it, by analogy, fit this case. The “intra-limital” rights of the respective parties govern, and since those rights of the junior Mattie L. claim conflict with, and are interrupted by, the senior “intra-limital” rights of the Anchor, the latter prevails, as we have hereinabove Said in discussing another contention of appellant.
Counsel rely chiefly upon Colo. Cent. M. Co. v. Turck, 54 Fed. 262, wherein it was said that where the apex of a vein passes out of the side line of a claim into an adjoining claim, the latter, though junior in date, gives to its owner the right to follow the vein on its dip underneath the senior location. That is the case most nearly in point, but it does not, in our judgment, apply to the facts of this case. Here, in the case at bar, the segment of the vein claimed by appellant has not on its dip passed out of the side line of the Mattie L. claim, but is wholly within its surface boundaries. In the Turck case the circuit court of appeals did not deny to a senior location so much of the vein underground as it had the apex of. That decision, as we understand it, so far as it is analogous to this case, was that one who locates upon the apex of a lode may within planes drawn through the end lines of the location follow the vein outside of its side lines and underneath the boundary lines of an adjoining proprietor, when the latter has no part of the apex, though he holds under a senior patent. But here, as we have said, the vein has not On its dip passed beyond the side lines of the junior Mattie L. location, but the ore body in question is wholly within the surface lines of the junior Mattie I/., and also inside the surface lines of the senior Anchor, location. Necessarily, therefore, it seems to us that the senior claim has the right to it.
A fundamental error of appellant consists in the *190attempt to apply the• doctrine of extra-lateral rights to a case which is governed hy the- law of “intralimital” rights; in seeking to apply the limitations which are applicable to ontside parts of veins — that is, veins outside the side lines — to the parts of veins wholly within such lines. This we believe is contrary to section 2322, and opposed to the authorities hereinabove cited. Appellee is not here asserting extra-lateral rights to the secondary vein, but bases its claims thereto solely on the ground that it is the owner of the senior location and- for that reason owns the ore found within its surface boundaries.
But if the doctrine of extra-lateral rights does govern, then by the decision in Walrath v. Champion Co., 72 Fed. 978, the end lines, and no other lines, of the Anchor location bound its extra-lateral rights in the vein a-b; hence the owner of the Anchor would be entitled to all ores of such vein found within planes drawn downward through its end lines p-q, and would not be limited,- as is attempted to be done here by appellant, by planes drawn parallel to the end lines at the points x and h. This ease was affirmed by the supreme court of the United States under the same title, 171 U. S. 293, and as to this point was referred to with approval in Montana M. Co. v. St. Louis M. & M. Co., 102 Fed. 430. We are aware that considerable ‘ criticism has been made of this decision. In Ajax G. M. Co. v. Hilkey, 31 Colo. 131, we decided, that planes drawn parallel with the end lines and at points where the vein passed through the side lines-of‘a location, bounded the extra-lateral rights: • We so' limited the rule because that was the extent of ■ the claim made by the owner of the extra-lateral rights. But the supreme court of the United States has gone further and said that these bounding planes must be coincident with the planes of the end lines, and if this case demanded the application of that rule, it would *191Is our duty to follow it if we believed the facts of this case are such as to bring it within the principle there announced, notwithstanding the adverse criticism of the decision by the learned author of Lindley on Mines (2 ed), section 593 et 'seq. Its application would give the ore bodies in dispute here to the Anchor claim as the owner of the senior extra-lateral right.
Our conclusion is that where there are two conflicting lode locations, each having a portion of the apex of the same vein, and there is a conflict, as here, with respect to the dip rights within the surface lines of the two locations, the senior location must prevail.
To avoid, if possible, misunderstanding, we further observe that, in this case, a portion-of the secondary vein a-b is within the surface boundaries of the senior Anchor lode, as the stipulated facts show. The owner of that claim, to say the' least, certainly owns all the mineral of such vein within planes extended vertically downwards coincident with its end lines and side lines to the extent, at least, of the length of the apex found within its surface boundaries. The case has not been argued, certainly not exclusively, upon the proposition that each of these parties owns a definite portion of the ore found within the parallelogram c, f, e, x, to each belonging such part of the vein as it has the apex of, but, if it had been, there is not sufficient data in the record to show what pprtion, or how much, each party is entitled to, even if we should hold that the Mattie L. owns such portion of the ores within that parallelogram as it has the apex of easterly of x. The ease has been submitted rather upon the proposition that' each party owns all the ores found within this parallelogram.
In thus disposing of this action, we have not overlooked, though we do not pass upon, the contention of appellee that the Mattie L. can, in no circum*192stances, have any right, “intra-limital” or extra-lateral, to the secondary vein, a-b, because it is substantially parallel with the discovery vein and more than 300 feet distant therefrom, and under section 2320 such other vein is, therefore, excluded from the operation of the patent, though it may be within the surface lines of the claim as surveyed and located on the ground. There are other contentions by appellee which, in the view we have taken of the ease, are not discussed.
In addition to the authorities already cited, we refer to the following, among others, which in principle uphold the conclusions here reached: — Iron Silver Mining Co. v. Elgin M. & S. Co., 118 U. S. 196; Del Monte M. & M. Co. v. Last Chance M. Co., 171 U. S. 55.
The judgment of the district court being in accordance with our conclusion, it is affirmed.

Affirmed.